DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.  

Specification
The disclosure is objected to because of the following informalities:  
Tables 1 and 2 are flowcharts and thus should be removed from the specification and added as drawings.  See 37 CFR 1.58 and MPEP 608.01 VI.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Analysis of the claims in view of the 2019 PEG is provided below.
Regarding claim 1.  A method for determining a safety zone for a first robot carrying out operations along a specified trajectory, the safety zone for a collision-free operation being determined by the following method steps of: 
a) dividing the specified trajectory into a plurality of subtrajectories; 
b) determining a plurality of envelope cuboids, referred to as fine-grained envelope cuboids in the following, around extreme points of each subtrajectory; and 
c) determining a number of optimized envelope cuboids from an enlargement of individual ones of the fine-grained envelope cuboids in relation to a volume occupied by enlarged fine-grained envelope cuboids, wherein the optimized envelope cuboids determined in this way form the safety zone for the trajectory.

	Step 1: Statutory Category – Yes
	The claim recites a method.  The claim falls within one of the four statutory categories. MPEP 2106.03.
	Step 2A Prong One evaluation: Judicial Exception – Yes
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under broadest reasonable interpretation, the claim covers performance using mental processes.
	The claim recites the limitation of dividing the specified trajectory into a plurality of subtrajectories.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, nothing in the claim precludes the element being done in the mind. For example, a person could mentally split a path into plural sections. Thus, this step recites a mental process.
	The limitation of determining a plurality of envelope cuboids encompasses using pen and paper to draw cuboids around portions of the split-up path.  Thus, this step recites a mental process.
	The step of determining a number of optimized envelope cuboids encompasses using pen and paper to expand the previously drawn cuboids to optimize their size or shape.  
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong Two evaluation: Practical Application – No
Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”)
Claim 1 recites the additional element(s) of a robot.  The robot is not executing any of the exceptions and thus does not integrate the exceptions into a practical application.  Additionally, generally linking the use of the judicial exceptions to a particular technological environment of field of use is not indicative of integration into a practical application.  See MPEP 2106.05(h)
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.
Step 2B Evaluation: Inventive Concept – No
Claim 1 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (determining a safety zone for a first robot) is not indicative of an inventive concept (significantly more).
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

	Regarding claims 2-5 and 7-14, these claims do not recite any additional elements that overcome this 35 U.S.C. §101 rejection, and thus are also ineligible.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites 
c) determining a number of optimized envelope cuboids from an enlargement of individual ones of the fine-grained envelope cuboids in relation to a volume occupied by enlarged fine-grained envelope cuboids

The intended meaning of this excerpt is not clear.  Specifically, the “in relation” phrase causes confusion.  Claim 14 is similarly deficient.  

	Claims 3 and 4 refer to “the method step” in both of their first lines.  It is not clear which method step is being referenced.  

	Claim 7 recites “for determining” at line 1, however it is not clear what steps are being performed for determining a further safety zone...

The term “higher-level” in claims 9, 13, and 14 is a relative term which renders the claim indefinite. The term “higher-level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what fail-safe controllers would qualify as “higher-level” and which ones would not be classified under this term.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 does not require performing the method of claim 1, from which it depends.  Claim 13 only requires “a higher-level fail-safe controller embodied to carry out the method according to claim 1” but does not require actually performing the method recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oslund (US 9,895,803) in view of Kalakrishnan et al. (US 2020/0189098).
Oslund teaches:
Re claim 1.  A method for determining a safety zone for a first robot carrying out operations along a specified trajectory, the safety zone for a collision-free operation being determined by the following method steps of: 
a) dividing the specified trajectory into a plurality of subtrajectories (Figure 2A; column 5, lines 59-61; seed path 210 is divided by several waypoints connected by a series of straight path segments); 
b) determining a plurality of envelope volumes, referred to as fine-grained envelope volumes in the following, around extreme points of each subtrajectory (Figure 2A; column 5, lines 61-63); and 
c) determining a number of optimized envelope volumes from an enlargement of individual ones of the fine-grained envelope volumes in relation to a volume occupied by enlarged fine-grained envelope volumes, wherein the optimized envelope volumes determined in this way form the safety zone for the trajectory (Figure 2A; column 5, lines 56-66; column 6, lines 26-57; trajectory corridors need not have a uniform width; trajectory corridors may be expanded).

	Oslund fails to specifically teach: (re claim 1) wherein the envelope volumes are envelope cuboids. 
	Kalakrishnan teaches, at paragraph [0060], such regions around trajectories may be implemented as box-shaped constraint regions.  Such regions may also be expanded as illustrated by Kalakrishnan paragraph [0005].  
	In view of Kalakrishnan’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Oslund, (re claim 1) wherein the envelope volumes are envelope cuboids; since Kalakrishnan teaches such regions around trajectories may be implemented as box-shaped constraint regions.  Such a known method of implementing these regions yields the predictable result of delineating a region around a trajectory for safe movement of a robot.  

	Oslund further teaches:
Re claim 12.  Which further comprises carrying out the method steps for a plurality of trajectories of at least one robot (column 7, lines 23-34; and Figure 5; the seed path may be redefined, with the method executed on each differently defined seed path).

Re claim 13.  A robot system, comprising: 
at least one robot (robot 100, Figure 1); 
a local controller situated on said at least one robot (logic 652, Figure 6); and 
a higher-level fail-safe controller embodied to carry out the method according to claim 1 (control system 650, Figure 6).

Re claim 14.  A non-transitory computer readable medium storing computer executable instructions to be executed on a computer system and/or on a higher-level fail-safe controller of a robot system, the computer executable instructions carrying - 32 -2019P15710 out a method for determining a safety zone for a first robot carrying out operations along a specified trajectory (Figures 6 and 7), the safety zone for a collision-free operation being determined by the following method steps of:
a) dividing the specified trajectory into a plurality of subtrajectories (Figure 2A; column 5, lines 59-61; seed path 210 is divided by several waypoints connected by a series of straight path segments); 
b) determining a plurality of envelope volumes, referred to as fine-grained envelope volumes in the following, around extreme points of each subtrajectory (Figure 2A; column 5, lines 61-63); and 
c) determining a number of optimized envelope volumes from an enlargement of individual ones of the fine-grained envelope volumes in relation to a volume occupied by enlarged fine-grained envelope volumes, wherein the optimized envelope volumes determined in this way form the safety zone for the trajectory (Figure 2A; column 5, lines 56-66; column 6, lines 26-57; trajectory corridors need not have a uniform width; trajectory corridors may be expanded).

	Oslund fails to specifically teach: (re claim 14) wherein the envelope volumes are envelope cuboids. 
	Kalakrishnan teaches, at paragraph [0060], such regions around trajectories may be implemented as box-shaped constraint regions.  Such regions may also be expanded as illustrated by Kalakrishnan paragraph [0005].  
	In view of Kalakrishnan’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Oslund, (re claim 14) wherein the envelope volumes are envelope cuboids; since Kalakrishnan teaches such regions around trajectories may be implemented as box-shaped constraint regions.  Such a known method of implementing these regions yields the predictable result of delineating a region around a trajectory for safe movement of a robot.  

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oslund (US 9,895,803) as modified by Kalakrishnan et al. (US 2020/0189098) as applied to claim 1 above, and further in view of Waled (US 2003/0225479).
The teachings of Oslund as modified by Kalakrishnan have been discussed above.  Oslund fails to specifically teach: (re claim 2) wherein in the method step b), movement spaces of the first robot corresponding to the operations to be carried out are defined by envelope spheres, wherein each envelope sphere represents a maximum claimed movement space per extreme point and the fine-grained envelope cuboids are determined such that they surround the envelope spheres; (re claim 3) wherein in the method step, movement spaces of the first robot corresponding to the operations to be carried out are - 29 -2019P15710 defined by envelope ellipsoids, wherein each envelope ellipsoid represents a maximum claimed movement space per extreme point and the fine-grained envelope cuboids are determined such that they surround the envelope ellipsoids; and (re claim 4) wherein in the method step, movement spaces of the first robot corresponding to the operations to be carried out are defined by fixed, specified envelope spheres and the fine-grained envelope cuboids are determined such that they surround the fixed, specified envelope spheres.
Waled teaches, at Figure 3a, using spheres to approximate the links of a robot and, at paragraph [0083], boxes may also be used to approximate the links as another level of hierarchical approximation of these links.  Such hierarchical approximations of the links allows for improved performance of a collision detection algorithm.  
In view of Waled’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Oslund, (re claim 2) wherein in the method step b), movement spaces of the first robot corresponding to the operations to be carried out are defined by envelope spheres, wherein each envelope sphere represents a maximum claimed movement space per extreme point and the fine-grained envelope cuboids are determined such that they surround the envelope spheres; (re claim 3) wherein in the method step, movement spaces of the first robot corresponding to the operations to be carried out are - 29 -2019P15710 defined by envelope ellipsoids, wherein each envelope ellipsoid represents a maximum claimed movement space per extreme point and the fine-grained envelope cuboids are determined such that they surround the envelope ellipsoids; and (re claim 4) wherein in the method step, movement spaces of the first robot corresponding to the operations to be carried out are defined by fixed, specified envelope spheres and the fine-grained envelope cuboids are determined such that they surround the fixed, specified envelope spheres; since Waled teaches using spheres to approximate the links of a robot, and boxes may also be used to approximate the links as another level of hierarchical approximation of these links.  Such hierarchical approximations of the links allow for improved performance of a collision detection algorithm.  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oslund (US 9,895,803) as modified by Kalakrishnan et al. (US 2020/0189098) as applied to claim 1 above, and further in view of Moddemann et al. (US 2009/0222107).
The teachings of Oslund as modified by Kalakrishnan have been discussed above.  Oslund fails to specifically teach: (re claim 5) which further comprises: d) defining protective measures; and (re claim 6) wherein in the method step d) alternatively or cumulatively, the protective measures are defined by: positioning at least one light grid containing a plurality of light beams at edges of the safety zone, wherein a safety function is triggered when a light beam is interrupted; positioning at least one laser scanner at the edges of the safety zone, wherein the laser scanner measures a distance to an intruding object, so that a distance-dependent safety function is triggered; and - 30 -2019P15710 positioning a safety switch at the edges of the safety zone, wherein the safety switch triggers a safety function when a mechanical limitation of the safety zone is opened.
Moddemann teaches, at paragraph [0032], such robots may include a light grid for deactivating a robot when there is an unauthorized intrusion into a protected zone.  This reduces the chance of injuries related to such robots.  
In view of Moddemann’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Oslund, (re claim 5) which further comprises: d) defining protective measures; and (re claim 6) wherein in the method step d) alternatively or cumulatively, the protective measures are defined by: positioning at least one light grid containing a plurality of light beams at edges of the safety zone, wherein a safety function is triggered when a light beam is interrupted; positioning at least one laser scanner at the edges of the safety zone, wherein the laser scanner measures a distance to an intruding object, so that a distance-dependent safety function is triggered; and - 30 -2019P15710 positioning a safety switch at the edges of the safety zone, wherein the safety switch triggers a safety function when a mechanical limitation of the safety zone is opened; since Moddemann teaches such robots may include a light grid for deactivating a robot when there is an unauthorized intrusion into a protected zone.  This reduces the chance of injuries related to such robots.  


Allowable Subject Matter
Claims 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. §112(b) and 35 U.S.C. §101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664